Citation Nr: 1226614	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-37 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for a claimed right big toe condition.

2.  Entitlement to service connection for a claimed right scapula condition.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from May 2001 to June 2001.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2002 rating decision of the VA.  

This claim is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board remanded the case to the RO for additional action in February 2011.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated November 2007, the Veteran requested a hearing before the Board in Washington, D.C.  The RO acknowledged this hearing request and informed the Veteran of the date of the scheduled hearing by letter sent in November 2009.  

On the scheduled hearing date, however, the Veteran failed to report.  Inasmuch as he did not request a postponement of the hearing, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.702(d) (West 2002).

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the claim being decided.

The claim of service connection for a right scapula condition is being remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The currently demonstrated residuals of a right big toe fracture as likely as not is due to an injury sustained during the Veteran's active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by right big toe fracture residual is due to disease or injury that was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  

As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A.§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided VCAA notice on the claim being decided by letters dated in January 2002, June 2002, December 2002, December 2006, February 2011 and July 2011.  The content of these notice letters reflects compliance with pertinent regulatory provisions and case law, noted above.  

Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

In these letters, a February 2011 Remand, and a July 2011 Formal Finding of Unavailability of Service Treatment Records, the RO and the Board informed the Veteran that it had unsuccessfully attempted to obtain a complete copy of his service medical records and his service personnel file.  

The Board explained that the claims file included some, but not all, service treatment records and no clarification regarding the nature of the Veteran's discharge (DD Form 214 and Statement of Service conflict).  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, where a veteran's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim).  

The RO advised the Veteran of the types of documents he could submit to substitute for his service treatment records in support of his claim. 

Notice under VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  

In this case, the RO sent some of the notice letters after initially deciding the Veteran's claim.  They are thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in March 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO in this case made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). The RO endeavored to secure and associate with the claims file all evidence the Veteran identified as being pertinent to his claims, including service treatment records and personnel file, by contacting the service department, National Personnel Records Center (NPRC), and Records Management Center (RMC).  

However, as previously indicated, it was unsuccessful with regard to its efforts to obtain any service treatment records other than those which are already in the claims file and the service personnel file.  

In a case where a veteran's service records are unavailable through no fault of his own, there is a heightened duty for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  In this case, the RO endeavored to reconstruct the Veteran's service treatment records and, in so doing, associated with the claims file sufficient evidence to grant this claim.    

The RO did not afford the Veteran a VA examination.  However, given the Board's favorable disposition with regard to this claim, the Veteran is not prejudiced by the Board's decision to proceed in adjudicating it.  Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).


II.  Analysis

The Veteran seeks service connection for a right great toe.  According to written statements he and his representative submitted during the course of this appeal, including in August 2001, January 2002, March 2002, November 2006, November 2007, February 2010 and June 2012, he initially injured his right big toe in June 2001, while at Fort Sill Army Base.  Reportedly, after being ordered him to help move and arrange twelve, 500-pound bleachers, one was dropped and pinned the Veteran's right foot to the ground.   

This injury allegedly necessitated a visit to the emergency room, where a doctor told the Veteran that he had crushed his right big toe.  The Veteran then was transferred via wheelchair, issued crutches, and given a 14-day profile (later extended to four weeks).  This profile reportedly restricted the Veteran from walking in excess of 20 minutes.  

Thereafter, a Podiatrist placed the Veteran's right foot and leg in a cast, up to his knee, and once the cast was removed, the Veteran underwent two weeks of physical therapy.  He eventually received an honorable discharge based on this injury, thought to have resulted in permanent damage.  

The Board acknowledges the Veteran's statements of record and documents he has submitted in support of this claim.  As discussed, considered collectively, this evidence supports granting the Veteran service connection for a right big toe condition.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).     

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain chronic conditions such as arthritis if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

The sole post-service medical document of record, a January 2007 letter from a physician from the Hospital For Special Surgery, establishes that the Veteran has a right big toe condition manifested by pain and mildly decreased range of motion.  The question is thus whether this condition is related to the Veteran's active service.  

The service treatment records that are of record show that, during service, in June 2001, the Veteran fractured his right big toe.  These records, including sick call forms and a handwritten noted from a Chief of Podiatry, indicate that, in this month, the Veteran saw a flight surgeon for his right toe, underwent physical therapy and a bone scan, and was placed on a profile for 14 days for a right foot and tendon condition.  The opinion of the podiatrist was that, if the fracture line involved the interphalangeal joint, it would take six to eight weeks to heal and that there was a chance of the Veteran developing degenerative joint disease of the interphalangeal joint.  The podiatrist advised the Veteran to use a walker for three to four weeks and then to transition to a walking velvet shoe or boot when tolerated.  

Two months later, the Veteran filed a claim for service connection for a right big toe disorder.  During the course of this appeal, in January 2007, the private confirmed that he had residuals of the in-service fracture.  

Based on the entire record, the Board finds the evidence to be in relative equipoise in showing that that the residuals of the right great toe fracture was due to an injury that as likely as not was sustained during the Veteran's service.   

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for the residuals of a fracture of the right big toe is granted.


REMAND

Prior to adjudicating the claim of service connection for a right scapula condition, additional action is necessary.  

In February 2011, the Board remanded this claim to the RO for multiple purposes, including affording the Veteran a VA examination.  

During this examination, an examiner was to discuss whether the Veteran had a right scapula condition and, if so, whether it was related to service.  

The RO endeavored to comply with the Board's remand instructions in this regard, but could not locate the Veteran (at that time, his most recent address of record was his father's house and, according to his father, he had not heard from the Veteran for six months).  

Since then, in an Appellant's Post-Remand Brief dated June 2012, the Veteran's representative has identified the Veteran's most recent address of record and phone number.  

Given that the Veteran's whereabouts are now known, the representative has requested that the Board remand this claim to the RO for a VA examination, as previously instructed.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should undertake to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right scapula condition.  The Veteran should be notified at his latest address of record (see Appellant's Post-Remand Brief dated June 2012) of the time and date of the scheduled examination and advised of the consequence of any failure to report to the examination without good cause.  

The examiner should review the claims file and indicate in writing in his report that he did so, conduct any tests deemed necessary, and provide an accurate and fully descriptive assessment of any right scapula condition.  

After examining the Veteran and reviewing the entire record, the VA examiner should offer an opinion as to whether it is at least as likely as not that the he has a right scapula disability that was due to an injury or other event or incident of this brief period of active service.   

2.  The RO then should review the examination report to ensure that it includes the requested information and, if not, return it to the examiner for any indicated action.  

3.  After completing all indicated development, the RO should readjudicate the remaining claim based on all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.    

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Board intimates no opinion as to the ultimate disposition in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

This claim must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


